PER CURIAM
Defendant appeals his conviction for criminal trespass while in possession of a firearm. ORS 164.265. Among other things, he argues that the trial court erred in denying his motion for a judgment of acquittal. The state concedes that, even viewing the evidence in the light most favorable to the state, the record contains insufficient evidence from which a rational trier of fact could have found each element of the crime beyond a reasonable doubt. We agree and accept the state’s concession.
Reversed.